        Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 1 of 10 PageID #: 4103
                                                                                                  a' A   .
                                                                               RECEIVED: 10/3/19
                                                             CtrN fV V nVyc io U.S. DISTRICT COURT
        yuw,                         <        s               ;«l ,,       EASTERN
                                                                                 - DISTRICT COURT
                                                                            DAVID A. O'TOOLE, CLERK
    J rm ulAfa u\ y As \o Vif (je nnmm Ohj r isi i V ft AftW/ii f-\A--m
    -\ :.VV & fcwrl W\c\W \ ( f yW) f\r\ \\a fiyiVi : ~                                           r wv Wl

    U\        t ivilxA   V'cv    aV \ ,( S Vc V\           rrK:i o i. Kr        W. • C evyw V

    J     o    ycV       j • ee .<v\         o ya     V YYA               v    s       o-r \       r ns

    \ WA oVTc cn- ffyl                  V\   \Oir\<> cViN-fcvA f re Wa n                      \v\ t v        i r

    - A_          \ Y      mw s                rwo           \       S n\          \; r\fv\ f                \

     fcr                 ft\fV
                         Tnf\Y T-trA

    \ Vynm? - A Pro'Sf \W <\r'- ' Yd                                      • \Tne\ivi )i nr tv\p   ev idn

    .yrg 'i -rd a \rd», cn \V i Vo YW \ \t\r                                  cV nra \v W                " .

     A v \ l 'Ye *vn VW \y\r\'i y                   .aYS

           CjY'cwyA fox ¦ TY c\ \ y\ W S. Nl, i.LA . F, l l                   Uy I ) l\\f CU.va'i iYd.V

  . V \c:NjoW\ci( > YWtV VA \rr\i fiOwn V\ c - .i i r \ ft \/ Xf, ft p \ ia\ i i f \ > '
 'fin iirt: y)V r (A vv',rA: \\iTA aWfy c fr )nn .. %f-m(\ { Vav c xJv 6top\s

 Q.        UfsWiflr       t Vr M: r i        qV j d C.o CbfSp . \v\ W-f ( nvW'A fY rr K<:
• ~rQv f fl im, V r a




 \ (\c . TO\ \ dYTOiaa - rk ic                > yt e r\ c n6         [ \ \\ m\(\ .)r wAatt           f .V
                  ,      V   .   ,     X      tv   lV       t    .   ))            V   _     .
a       \VjC    vrA      o rAme , W fYY\s d\ We c A f L , \\ \(, W a C

                                  u i               )f\ fY clr\d \ -nA Vr, r

                  LdY i a Q me W\' > •V f- yWa V Vn c\vdnYli d d \-A W \ nV ,)\ \\ ,

                                             Aq A r\c d.\d\d\ \ a a r.Q miV ' W


Y\0v'f l,~1 V .3cl1>W.iiy (lt C
•€\l\itr      Yc-VxHo dci        s&to   cAcxi h
     Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 2 of 10 PageID #: 4104




                                                 Q\ u        a r y tj cftrr6f,       \V q a\ y
-Vn        yria    r l cnr \\| r y> cV r\yv            mPn . oy a l 'OY o \yt               f, •dAv iAgA!.

                                                              i iv   \\.un

fwtrvjr*      \r\ r A      o r                         yy.      M d c|         u(iit(\ -IfAraw r Y o \ey :
          W \y\ jr - oV ia\(f.,Ae\A ,o\r                                      ffl \i\f     \%     f

          aovr C uy ol \ \ W )Va.W\ i,S                       f f\\rr\ mt cnor o j! \ W\e C&\M

               (- vuS cft si W ci \ f\eiY\m                              r \6 r c     \j
 r( fV ur -9 \,l U -al V es, V , 01 cc6) aV \\                                                           \

 .\RU\V                             \g       \ ?).    c\A \ rpY
           l \<\   V o/S\ i,fif tg v\ eT te                                  rc/(ger\ ( y fflcfet ,
                                         )
 f \\\'nv oV cQ d i                          g   y            i\\\ c\ \ \to \y\ vo         <A         t \ \2


        i lv> n\ \\ ri j> |. V\Lrri\Yl f i|, \\y V avys Ay VmfeA A V\\f r if nAxw ic m r ~ \i s\ux
              W.v \ ,NiA                              w v£ \ \vtT) ff a m K\M a- v u\ \ x-f r:(

                        Q .cpYdo1                              C yV A g \ W              e \; W ), \We
W npi-e w          cVmgs Vo                             \        Qv\ fr nAW A r A t WW nV
                                 nV\ . VYyircc A                             K bv AW r-ea5cr)3lo\
W         c        1D, \o                \ki      oV r : \my\dy                            com
Aj .''A-e r\W-o' \ a hem onder Wc . Af\a\ cV W WeWmWWW W riA
 t   -po/' K V> (WW \\ .o qyv\ Cc nA A nWa n. r i

 cA \      \ W A 'V he Aw W W fvW nr r yT id o'n W W Vu a ci \ Vv                                 am
                                    lavynn                           i            CcudiW - CDW n l
W \W QWr\W wAfYp ~ \ QWY f                           AywAA A? V\ cov\r\ .w VxVvfe W W lv i
AW rAipm fjnV rA ys w Ca ' u) \ de lrW aA WW VoAAt WW
     ay6 nnyper e -Vo \ f \>cm \yif\W W a &oyem V OQDdHR c 5
 QDoaA\. nnnaK i
           Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 3 of 10 PageID #: 4105




                                                              a\    -\ ; ADCL ea .Q cL £5 gcsAc
(jwzm                        fiWety                          o         r.\uA.l                      : ;
 \    y a\ \W Q;A\se mp                  \A           tyr A ri _r\\* Vo es»kj v Awc                 e- ga i

 ¦ n         r\    .    i u\- .\i\qytu
                       Ca            Qpv s o W                   s tuc \ \ve c\mv        e.

 r\ \a\            ft as'1l voYa c vi rf \ \ TaW\| xy \                                              V y Ya
 3c          Y rv . n\       -     ec        06     n       s rS' \    -f    rDyMC c          \c€         t C

 ¦VWA rnm                        wi \o Vv \                        gAes,. Tfoai v
                        tVes         Ap_.l b ,J                             iQ CCCSi.
 \ n\f        C-f A ol - rnm- A-p d \ V w \\)\\\V\a                          iol c     j cVy, Te crr A Y\ |
 /ro . Yr>r> (on Ao \c y. U u Aot cy ca cimAibn                                      d r la m- fe fei (Ifipo\A
 rr w | c \\wA
 V ~)       )  \- Va
               H   \               W e,
                                 i \ ; 1 I       \ V e aWaio\ Ivo
                                                 I 1 I , M \,I     '\o2 yqAc
                                                                P. 1    \ \ ,=            '


     f\ r \\ fhr'Wf. r\< m \ Pro                                   Qpfev AW Vx W v A ffl
       ha                                                           ;:=:

     \ <fonkA Y Vf V\r V\w-f \, Ya Y\eMer.A ayemenV \yVi ec' qyyci ac v) c r i anA
 'hVk A \\ V A\y<                                iv nA w            \'<A V V Yv j Q                 VO ffli S
 AVflV lOCf> d.VW CQvi as Q'toi A AW Yki 'fef ft \ \ \ vi a
     \ q     rci mr , Ap . \             o m            r MrricivAtt W                yQ p          s W Vo. g
      Cjo spto ox-       o       .\sV m We Qy Y V, V\t5e , Crvio , 15 ¦ 3A Ci0 ,f-1                        G'f RS)
 nvv mts\ \n A q \t\ \V l I                                        A luA . CR V, ili n \fe c&
 '\         rty- en hfW T vT                                a

Joou t lbia iAidt                                                             jQLi                  i to         -
                                             \    \ c           V\\s r        ro       m cf.s C A               5_

Ct0          ul'TyA r i q           qvc\v\e Q jQfy JcA eail j g
            v i ci     tc i a ) c __qo\'€ rne.n ac                    ca A -a oY sp a a5i!£__ \= - =.

F ni              n >\ o-o\(t:i C                       q       1mi> v>
D-f da l -WA \v(avf .V j V'e pfc Mv) y<                            ¥hn. v cu \k
     VWV Y -fCorA u:x \ A n                           c \r\ fcyri Vq ftt., jmimeQ Llj £eA
                                                                                                    / ; " Co <fi
                                    Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 4 of 10 PageID #: 4106
                                                                                                                                                             o

                                                                                                                                                            CD
                                                                                                                                                            C
j j ff;J M s -ongor                                                                                                                   isgsmmmg mmBmm
- - o a                                                           i. I                                                                             P= V .    1
                                                                                                                                                            D3   ..
                                      www.facebook.com.




                                                                                                                  Lyn l }')' TaJley


-¦V-v. .
            l.yn ell Talley                                    l.ynfiyl.' i.'
                              i                                                                                                             nd W
                                                               You an Lyn l TaJ!<?y aren t onnect on Facebook



A           Fames! Har y
1                        i I .il!


                                                          -ay whats up bro this big aliey, I knov you f ck
            Aya Yrrchc
                                                          up bout how shit went down with you s far as
                                                          me being the informant goes, but 1 never meant to
                                                          try to put you in shit it was the e uty officer Chris

Sf          Jacki Talum
                     -.. t-
                                                          Welk who threw your name in with t e other ten
                                                             ople I owed to the ATF ag nt craig. I j st talked
                                                          to him an he was lelHnq e how cock you i .
                                                  'fjl y°u had court to ay right.
            J rr\ Castleberry



             Detra Owens
  ;|i
             James GaJindo


 -0
           \ Chardc Salone
                                                          I ant sign any statements bro unless t ey against
                                                          vou, they gave me a C! n mber in or er for e to
4 trS '«
             laqui o lackshire
               u;                           VJ;



fe1        0T:
                                 Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 5 of 10 PageID #: 4107




f   a i      Messeriijer                     +

              O ft                           .'W. .fiicebook. oni




                    Me-     nger
                                                                    i cant sign any statements bro unless they against
          Lyndeli Talley                                            you. they gave me a Cl number in order for me to
                                     u i *
                                                                    stay out ot jail for what I did in return, 1 had to give
                                                                    them names, video and audio. They know you
                                                                    didn't sell me any r gs that's wh im touching
          Euinesi ardy
                                                                    bases with you cause I on't w nna see you get
                                                                    fu ked off or o any time for something you
                                                                    hadn't di . lima be honest with you Chris Well: with
                                                                    the Panola Cou ty She iffs is the o e who as it
                                                                       t for you because ATF agent Craig didn't even
                                                                    kno you.




                                                                       an look they wanted e to just make contact
            elia Owens
                                                                     with you and get tainai to be involved an ta ai
           ton. • l "?P
                                                                     knew this cause I payed him a undred ollars to
                                                                     be involv d t at's      he was ca i g you       hone
           Ja ies bdlinc.lt.'                                        t at ay many of li es, even t ough you didn't
                                                                  sell me any drugs they still wante you to be part
                                                                  of the conspiracy like you i because of the
                                                     i videos of me, you, and him talking, and t e p one
           Charde Salone
                                                     jft calls he made to you. man believe me I know how
                                                                   irty t ey t yna play you t at's why im reaching

           La<,uilia Blacl; sl'ire


               Type hesit 10 st-arCh                            0
                                 Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 6 of 10 PageID #: 4108




J 1 -S 1 S Messenger                  X | + v
                                       i

             O {Si                         . www.facebook.com                                                                                                                   =




                                                                                                                                 Lynctell Talfey
                     l.h


                                                                cli y they tiyna play you that's why im reaching
       Lyixlefi Talley
                                                                out to you because t know the kids and people in
       I fo -. . v                     . f                                                                                                                  lYndell i ..'i -v
                                                                the neighborhood look up to you, an its not
                                                                right. I was being honest on why 1 did what I did
       tames          ar                                        but never thought you would get arrested or
                                                                charged for anything you hadn t did.


       Aya Yrrehc                                                                                     Sat&tiaVvaSt ggy1 f tfaterthaty' -
                                                                                                      eye ing/ftjght'theyiei yod.up to- uppofiedly gaijd
                                                                                                      nieet.yyith me?? ( n atiking yoUthR.'feecayBe t are
       Jackie Tatum



       Jerry Castleberr
        I . J l-'.ll Hr HhOI
                                                                it was a igga out of marshall, I had one had
                                                                setup to meet me in Cartilage hut I told ag nts I
        Detra Owe s                               ; 1 was meeting, up with you so I can e            my feet on
        1 u. .                                    .T the groun cause ou is the one agent Craig and
                                                                C ris Welk wante me to try and set up to mak a
                                                                deal with thru tamer, t em people got plenty of
        Ja es Galindo
                                                                evidence that I di n t get any rugs or purchase
                                                              any chu s from you matters what was said in the
                                                              video that was all a front to them peoples bro 1 got
        Chartle Sai ne                             ; ClfM 1805 ttiat's the number I give when I call in
                                                    ft and speak o them peoples I don't give them a
                                                                 name I'm just being real, they know a d had

        l.aquilia Blackshire
        'ivi.i: Wh

                     ten- to ficisr                        0
                  Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 7 of 10 PageID #: 4109



                                                                                                                                       000351
                              i
I'J) Messenger                I -J- '


    o a                 lj I' ' ww acebockxoin




         M       iger                                                                                LynrteH lalir                              , i; Vj'
                                                                                                                                                    §)
                                                 fiajiie I'm just b i g reaL they know and had
Lyndell Talley                                   evid nce that tamar coul get it that's why they
                            t. i
                                                 sent me to ills house not yours, that's why t hod                   Ivudnlt tniji-y
                                                 tiis number a   not yours, hell he was bunging
Tamest Hardy                                     drugs to me and ta ing me to it when fie didn t
                                   'i            hav it. If I don't tefl them or give them
                                                 information they wanna hear I'm fucked




                                        f




                                                                                                                 I
                                        ©
                           Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 8 of 10 PageID #: 4110




i «j IH Messenger

- - o &                          • 'Wivw.facebook.coin




                                 ea»##a«iSi»sssss#«

                f V Si1    ¦


       Lyndell Talley



       Earnest Hardy



       Aya Yrrehc



       Jackie Tatum



       Jerry Castleberry



       I terra Ow ns
                                                         I knovj you good in your neighborhood my boy,
                                                         this was your first k c ball tournament you had put
                                                         together fo the back 2 school su ply diive for the
        Janies Galindo                                   kids in 201S yea you idn't t ink I had it lot Tenaha
                                                         still the champs, I ran across this picture la t week
                                                         and then the agent called me today with some
                                                         bullshit so I had to reach out to you an let ou
       Cliaide Salone
                                                         know the busi ess kee on pushing my boy.



¦.CJi. taquilia Blacl shire
                                         ¦<£*
   Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 9 of 10 PageID #: 4111




           0-e r\V         ryviv'cf.

T ( r j c\ -VyUf. \ cnv                rrys[ dr \     x f. fer d     av     feAj
 yr€ pn\c\ ysVaaf. VW. ) Vx - C.\eyV. arAyafe \ \fa                 :
                                                                          to on
                                                    3o\q.


Lc uf p. ni q vRf




           Cjdwy v|                (D \Ni \n\           1 1 o\
  Afflfln f ('o\i | o 1 ~ GM KW -UX V( 5 X i HDl


  Ao ovo l , uAcj Y o\ \a f\, (xo\ ,
  A fe oA Pov \X| ? a.a o . ',X' ? Q0 \Nf\\.\o tX ec Xn


  rA   o I aV c       V s ~ aufevv Gad x
          fo A \ ~ A              V      rsV '~ ) XavV- , I ffl


   e lnX' K gnfvcs ' &Ym C. fi\aAl A
        Cnw. \| r? \ Vc i"T               riH tos \ XW
                                                      5 spc     c   AwWvfeju



                                                            J   M WeTr
Case 9:18-cr-00043-MAC-ZJH Document 141 Filed 10/03/19 Page 10 of 10 PageID #: 4112
     9 o
    IU t O

    §So
    °s5c§? JTs
    S sSig g
    r3Ll_Oh-C < C




                                    SI




                                    ts
                                         s
                                     S-
